Title: To Thomas Jefferson from Samuel Bryan, 13 August 1807
From: Bryan, Samuel
To: Jefferson, Thomas


                        
                            Sir,
                            Philadelphia Augt. 13th. 1807
                        
                        As there will not be time after the death of the Collector of this Port which is daily expected, for me to
                            represent as fully as may be necessary my pretensions to succeed to that Office; I must solicit your indulgence to my
                            communications on this subject, hoping they will not interfere with your attention to the great national concerns.—
                        After a long career of unremitted exertions to serve my Country in the various high & important
                            public Offices I have filled since the year 1784 during which time my impartiality, competency & diligence were
                            never impeached, I am finally at the age of fifty years with four young Children placed in a destitute situation. When I
                            take a retrospect of the arduous scenes I have gone through from my incorruptible & inflexible integrity and my
                            undeviating support of the principles of representative Government amidst many privations & constant persecution
                            from the aristocracy & when I look forward to the national Government and see the great Patron of those principles
                            at its head, I feel a confidence that a man who has done & suffered so much as I have will meet with suitable
                            countenance, & that he will not be suffered to fall into oblivion—Mr. Duane assured me he has done every thing in
                            his power to give the President a true view of my services and present situation & at his request I wrote a Letter
                            by him on his way to Richmond to the Trial of Burr to the President & as he has no doubt given the President an
                            ample detail of my case I will not trespass on the valuable time of the President in going into further particulars—
                        I have the honor to be with the greatest veneration your most obedt. servt.
                        
                            Saml Bryan
                            
                        
                        
                            P.S. Mr. Duane can inform that men of all Parties respect my integrity & abilities as an Officer—
                            
                            NB. The President is no doubt acquainted with the revolutionary merits of my Father, who bequeathed to
                                his sons nothing but his patriotic Fame, & when he died his Widow, Daughters &
                                younger sons devolved on me for support; by a series of calls of this kind upon my benevolence I have been prevented
                                from making a pecuniary provision for my own Children & my old age—
                        
                        
                            S. B.
                        
                    